Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1- are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. Pub. No. 20070045819 to Edwards et al. (Edwards) in view of WO 2019112582 to Limaye et al. (Limaye).
Regarding Claim 1, Edwards teaches an apparatus comprising: 
a package substrate 12; 
an integrated circuit device 10 coupled with contacts on a surface of the package substrate; 
thermal interface material 1415 on a surface of the integrated circuit device opposite the package substrate; 
a heat spreader 1413 in contact with the thermal interface material; and 
a material 1414, the material not contacting the integrated circuit device, the material not contacting the surface of the package substrate, and the material adjacent to the thermal interface material (see Fig. 14 for example).
Edwards does not explicitly teach an underfill between the integrated circuit device and the surface of the package substrate or that the material is coupled with a fillet of the underfill. 
However, in analogous art, Limaye teaches an underfill 116 having a material 170 on a fillet thereof. It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Limaye in the device of Edwards to provide structural integrity and prevent contamination, as taught my Limaye. 

Regarding Claim 2, Edwards and Limaye teach the apparatus of claim 1, but do not explicitly teach that the material is in contact with the heat spreader.  However, nothing in the specification suggests that the material contacting the heat spreader is in any way critical, save for the fact that it is acting as a dam for the TIM. Edwards’ device would operate identically, save for the mere rearrangement of parts (MPEP 2144.04(VI)(C)). 


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards and Limaye as applied to claim 1 above, and further in view of US 20090152738 to Sathe et al. (Sathe) and further in view of U.S. Pat. No. 10098220 to Liang et al. (Liang).
Regarding Claim 3, Edwards and Limaye teach the apparatus of claim 1, but does not explicitly teach the material comprises a plurality of discrete segments laterally spaced apart along at least one edge of the integrated circuit device by less than 100 um.
However, in analogous art, Sathe teaches that a dam should have gaps 497a, 497b.  It would have been obvious to the person of ordinary skill at the time of filing to modify the dam of Shen to include discrete segments separated by gaps in order to facilitate outgassing, as taught by Sathe [0026]. Shen ad Sathe do not explicitly teach that the dam is spaced apart laterally from the IC. However, in analogous art, Liang teaches a dam 150 for a TIM 140 that is spaced apart from the IC 120.  It would have been obvious to the person of ordinary skill at the time of filing to modify Edwards and Limaye to space the dam apart so that the TIM can encompass more of the surface area of the IC, increasing the heat transfer.  Liang does not explicitly teach that the gap is less than 100um. However, see above regarding rearrangement of the prior art. Nothing on the record indicates the arrangements would operate differently. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards and Limaye as applied to claim 1 above, and further in view Sathe.
Regarding Claim 4, Edwards and Limaye and Sathe teach the teach the apparatus of claim 1, wherein the material extends a longitudinal length equal to at least one edge of the integrated circuit device (Im and Shen do not show a plan view to see how the dam is arranged, but it follows naturally that it would encompass the perimeter of the device as shown by Sathe in Fig. 4).  See above regarding the combination of Sathe.

Regarding Claim 5, Edwards and Limaye teach the apparatus of claim 1, but do not explicitly teach that the material has a height equal to at least one edge of the integrated circuit device.  However, it has long been held that where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device (MPEP 2144.04(IV)(A)).  In this case, the material 106A would retain the TIM similarly. Examiner notes there is not an example embodiment showing the material being equal to the height of the IC.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Edwards and Limaye as applied to claim 1 above, and further in view of Liang.
Regarding Claim 6, Edwards and Limaye teach the apparatus of claim 1, but do not explicitly teach that the material is spaced apart from an edge of the integrated circuit device by a distance of between 100 um and 2000 um.  However, see above regarding the teaching and combination of Liang, and also rearrangement of elements. The claimed arrangement and the prior art arrangement would operate identically. 

Regarding Claim 7, Edwards and Limaye and Liang teach the apparatus of claim 1 but do not explicitly teach that the material has a viscosity of between 20 and 100 pascal- seconds at room temperature.  However, Liang discusses the viscosity of the TIM throughout. The viscosity of the TIM directly affects how it may fill the gap between the dam and the IC, and is therefore a result effective variable, which may be optimized by the person of ordinary skill (MPEP 2144.05(II)(B)).  

Regarding Claim 8, Edwards and Limaye and Liang teach the apparatus of claim 1 but do not explicitly teach that the material has a modulus of less than 900 megapascals at room temperature.  However, the elastic modulus directly affects the ability of the TIM to conform to the gap between the dam and the IC. See above regarding optimization of variables. 

Regarding Claim 9, Edwards and Limaye and Liang teach the apparatus of claim 1 but do not explicitly teach that the material has a thixotropic index of greater than 1.5.  However, the thixotropic index is directly tied to viscosity. See above regarding optimization of result effective variables.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards and Limaye as applied to claim 1 above, and further in view of U.S. Pat. Pub. No. 20110180817 to Ishizaki et al. (Ishizaki).
Regarding Claim 10, Edwards and Limaye teach the apparatus of claim 1, but do not explicitly teach that the material comprises silicone resin with an oxide filler.  However, in analogous art, Ishizaki teaches that a dam may be made of silicone with an oxide filler [0052].  It would have been obvious to the person of ordinary skill at the time of filing to include the teaching of Ishizaki since Edwards is silent regarding the material of the dam, motivating those of ordinary skill to seek out such teachings to fully practice the invention of Im.

Claims 11- are rejected under 35 U.S.C. 103 as being unpatentable over Edwards and Limaye and further in view of U.S. Pat. Pub. No. 20090250810 to Pendse.
Regarding Claim 11, Edwards and Limaye teach an integrated circuit device package comprising: 
a package substrate; 
an integrated circuit device coupled with contacts on a surface of the package substrate; 
underfill between the integrated circuit device and the surface of the package substrate; 
thermal interface material on a surface of the integrated circuit device opposite the package substrate; 
a heat spreader in contact with the thermal interface material; and 
a material coupled with a fillet of the underfill, the material not contacting the integrated circuit device, the material not contacting the surface of the package substrate, and the material adjacent to the thermal interface material (see above rejection of Claim 1).
Edwards and Limaye do not explicitly teach a passive element. However, in analogous art, Pense teaches a passive element 116 on a substrate 106.  It would have been obvious to the person of ordinary skill at the time of filing to include the passives of Pendse to increase integration and reduce surface area consumed, two driving factors in semiconductor manufacturing. It would further be obvious to put the passive and the IC in electrical communication because the alternative, that they would be electrically isolated, does not stand to reason.
Regarding Claim 12, Edwards, Limaye and Pendse teach the integrated circuit device package of claim 11 but do not explicitly teach that the material fluctuates in height between the material being in contact with the heat spreader and the material being separated from the heat spreader.
However, it has long been held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (MPEP 2144.04(IV)(B)).  Nothing on the record indicates that the rounded configuration of the claimed dam is significant. 

Regarding Claim 14, Edwards, Limaye and Pendse teach the integrated circuit device package of claim 11, wherein the material surrounds all edges of the integrated circuit device (although no explicit, it is implicit that the dam surrounds the IC so that the TIM does not escape).

Regarding Claim 15, Edwards, Limaye and Pendse teach the integrated circuit device package of claim 11, wherein the fillet of the underfill comprises a concave surface (although not shown, surface tension of the underfill material in its liquid state would inherently cause a concave shape) that extends beyond an edge of the integrated circuit device to the surface of the package substrate, and the material protrudes from the concave surface.


Regarding Claim 16, Edwards, Limaye and Pendse teach the integrated circuit device package of claim 11, wherein the thermal interface material comprises a solder or a polymer (Edwards describes 114 as an epoxy, which is a thermosetting polymer).

Regarding Claim 17, Edwards, Limaye and Pendse teach a system comprising: 
a system board; 
a memory coupled with the system board (although not shown, the entire purpose of all of the devices shown in all of the provided prior art is to be mounted in some application, and memory devices are ubiquitous in nearly all electronics, and therefore it is implicit, or at least obvious, to mount the device of Im or Shen in a system application and to couple with memory, in order to effectuate the many electronic items used today); and 
an integrated circuit device package coupled with the system board, the integrated circuit device package comprising: 
a package substrate; 
an integrated circuit device coupled with contacts on a surface of the package substrate;
a passive circuit component on the surface of the package substrate conductively coupled with the integrated circuit device; 
underfill between the integrated circuit device and the surface of the package substrate;
 thermal interface material on a surface of the integrated circuit device opposite the package substrate; 
a heat spreader in contact with the thermal interface material; and 
a material on a fillet of the underfill, the material adjacent to the thermal interface material (see above teaching and combination of Edwards, Limaye and Pendse).

Regarding Claim 18, Edwards, Limaye and Pendse teach the system of claim 17, wherein the material is in contact with the heat spreader, the material having a first width at a junction with the heat spreader and a second width at a junction with the fillet of the underfill, the first width being greater than the second width (see above regarding changes in configuration).

Regarding Claim 19, Edwards, Limaye and Pendse teach the system of claim 17, wherein the thermal interface material extends beyond an edge of the integrated circuit device and contacts a portion of the underfill fillet between an edge of the integrated circuit device and the material, but is absent from an exterior side of the material opposite the integrated circuit device (see above regarding rearrangement of elements, this arrangement would not operate differently from that of Edwards, Limaye).

Regarding Claim 20, Edwards, Limaye and Pendse teach the system of claim 17, wherein the material has a transverse width of between 100 um and 400 um (see above regarding changes in size).

Regarding Claim 21, Edwards, Limaye and Pendse teach the system of claim 17, wherein the material comprises a polymer resin (epoxy is a polymer resin, [0006]).

Regarding Claim 22, Edwards, Limaye and Pendse teach the system of claim 17, wherein the material fluctuates in height between the material being in contact with the heat spreader and the material being separated from the heat spreader (see again changes in configuration).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Edwards, Limaye and Pendse as applied to claim 11 above, and further in view of Ishizaki.
Regarding Claim 13, Edwards, Limaye and Pendse teach the apparatus of claim 11, but do not explicitly teach that the material comprises silicone resin with a titanium oxide filler at a concentration of between 10-20% by volume.  However, see above regarding the teaching and combination of Ishizaki. Furthermore, the concentration of oxide filler directly affects the amount of light diffused by it and is therefore a result effective variable. See again (MPEP 2144.05(II)B)).  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVREN SEVEN whose telephone number is (571)270-5666. The examiner can normally be reached Mon-Fri 8:00- 5:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571) 272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVREN SEVEN/               Primary Examiner, Art Unit 2812